                  Case 17-12417-BLS       Doc 54-1      Filed 01/04/19   Page 1 of 2
                         IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


IN RE:
                                               : Bk. Case No: 17-12417 (BLS)
         TIMOTHY SCOUT                         :
         Debtor.                               : Chapter 13



                                                 ORDER



         AND NOW, the foregoing Motion having been presented and heard, and good cause
appearing therefore,

         IT IS ORDERED THAT:
         1. The Motion is Granted, and absent a timely claim objection by the Debtor(s), the

Trustee's proposed distribution is approved.

         2. Debtor(s) shall have thirty (30) days from the date of this Order within which to

examine proofs of claim filed in this case, review the Trustee's "Exhibit A", and to file an

objection to any claim which may be improper or request the allowance of any additional claim

as may be appropriate under 11 U.S.C. Section 501(c) and 502(a).

         3. Failure to timely object will be deemed an approval by Debtor(s) of the claims as set

forth in "Exhibit A" and the Trustee's intended distribution to creditors in accordance with the

Confirmed Plan.
January 4, 2019                                  MICHAEL B. JOSEPH, ESQUIRE
                                            Motion To Allow Doc
                                      Case 17-12417-BLS     Plan 54-1
                                                                 Disribution
                                                                        Filed"Exhibit
                                                                              01/04/19A" Page 2 of 2
TIMOTHY SCOUT                                                         CASE NO. 17-12417BLS

309 BIRMINGHAM AVE.
WILMINGTON, DE 19804                                                % PLAN : 0.00
                                                                  PLAN TERM: 60     RECEIPT AMOUNT:                           564.00
                                                                    RECEIPTS PAID IN TO DATE      :                          4106.00
ATTY: DOREEN H. BECKER, ESQUIRE                                     DISBURSEMENTS TO DATE         :                          3706.00
      HOLFELD & BECKER                                              CURRENT BALANCE               :                           400.00
      1217 KING STREET
      WILMINGTON, DE 19801
                                                                                           ADJUSTED
CLAIM                                                                          SCHEDULED      CLAIM      TOTAL   CURRENTLY
NO.     CREDITOR NAME                           CLAIM TYPE                          DEBT     AMOUNT       PAID        DUE
----- ---------------------------------------- ------------------------------ ---------- ---------- ---------- ----------
001     REVIVER FINANCIAL, LLC                  UNSECURED                        2145.00       0.00*      0.00       0.00
002     REVIVER FINANCIAL, LLC                  UNSECURED                           0.00       0.00*      0.00       0.00
003     SANTANDER CONSUMER USA INC.             SECURED VEHICLE                 27590.00   30486.71       0.00   30486.71
004     PREMIER BANKCARD, LLC                   UNSECURED                         740.00       0.00*      0.00       0.00
005     ALLY FINANCIAL                          UNSECURED                        7942.00       0.00*      0.00       0.00
006     DOREEN H. BECKER, ESQUIRE               ATTORNEY FEES                    3500.00    3500.00    3415.23      84.77
007     MTGLQ INVESTORS                         DIRECT                         174473.07       0.00       0.00       0.00
008     FRIENDLY FINANCE CORP.                  AMENDED CLAIM                       0.00       0.00       0.00       0.00
008     FRIENDLY FINANCE CORP.                  UNSECURED                       12157.00       0.00*      0.00       0.00
009     ASHLEY FUNDING SERVICES LLC             UNSECURED                           0.00       0.00*      0.00       0.00
010     NEW CASTLE COUNTY/LAW                   DIRECT                              0.00       0.00       0.00       0.00
030     INTERNAL REVENUE SERVICE                DIRECT                              1.00       0.00       0.00       0.00
031     DELAWARE DIVISION OF REVENUE            DIRECT                              1.00       0.00       0.00       0.00
100     DEXSTA FEDERAL CREDIT UNION             NOT FILED UNSECURED              5199.00       0.00       0.00       0.00
101     RIVERBEND FINANCE                       NOT FILED UNSECURED              1131.98       0.00       0.00       0.00
102     WILMINGTON POLICE & FIRE FCU            NOT FILED UNSECURED             51359.87       0.00       0.00       0.00
500     SUSAN NARDOZZI                          DOMESTIC SUPPORT OBLIGATION         0.00       0.00       0.00       0.00
TOTALS                                                                         286239.92   33986.71    3415.23   30571.48

* Marked Claims have been adjusted according to payment status or percent plan.
